DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. Regarding arguments on pages 12-14 of the Remarks, Examiner notes that the sections of Fan cited in rejecting both claims 1 and 3 are applicable to both target and competing speakers. Fan col. 2 line 53 – col. 3 line 6 teach that frames or portions of the audio can correspond to both a first speaker and to other speakers, while col. 22 lines 17-39 teach the audio feature vectors corresponding to the frames. Therefore, Fan teaches determining the vectors corresponding to both target and competing speakers of the audio. This is demonstrated in Fan Fig. 3B, where speech from both first and second speakers are shown to be received in the same segment of audio. Therefore, Fan teaches the amended limitations of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-6, 8, 11-13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 10,923,111 B1), hereinafter referred to as Fan, in view of Le Roux et al. (US 2019/0318725 A1), hereinafter referred to as Le Roux.

Regarding claim 1, Fan teaches:
A system comprising: 
a processing unit (Fig. 11 element 1104, col. 28 lines 6-16, where a processor is used); and 
a memory storage device including program code (Fig. 11 element 1106, col. 28 lines 6-16, where memory is used) that when executed by the processing unit enables the system to: 
determine a first plurality of multi-dimensional vectors, each of the first plurality of multi-dimensional vectors representing a respective frame of speech of a target speaker (col. 22 lines 17-39, where audio feature vectors of the beginning of an utterance are included, and col. 2 line 53 - col. 3 line 6, where the first portion corresponds to the target speaker); 
determine a second plurality of multi-dimensional vectors, each of the second plurality of multi-dimensional vectors representing a respective frame of speech of a competing speaker (col. 22 lines 17-39, where audio feature vectors of an utterance are included, and col. 2 line 53 - col. 3 line 6, where the other portions correspond to other speakers); 
determine a multi-dimensional vector representing a frame of a speech signal of at least the target speaker and the competing speaker (col. 13 line 63 - col. 14 line 16, where the second portion contains speech from a first and second speaker); 

determine a weighted vector representing speech of the target speaker based on the determined similarities and on the first plurality of multi-dimensional vectors (col. 2 line 53 - col. 3 line 6, col. 3 line 66 - col. 4 line 31, and col. 17 lines 1-18, where an attention mechanism applies weights based on similarity to an encoded feature vector based on the first and second portions of speech); and 
determine a similarity between the multi-dimensional vector and each of the second plurality of multi-dimensional vectors (col. 2 line 53 - col. 3 line 6, where similarity is determined between the first and second portions of audio using the feature vectors); and 
determine a second weighted vector representing speech of the competing speaker based on the determined similarities between the multi-dimensional vector and each of the second plurality of multi-dimensional vectors and on the second plurality of multi- dimensional vectors (col. 2 line 53 - col. 3 line 6, col. 3 line 66 - col. 4 line 31, and col. 17 lines 1-18, where an attention mechanism applies weights based on similarity to an encoded feature vector based on the first and second portions of speech), 
determine an extracted frame of speech of the target speaker based on the weighted vector, the second weighted vector, and the frame of the speech signal (col. 2 line 53 - col. 3 line 6, where the weighted output is used to determine output data including speech from the desired speaker without other speech/noise).  
Fan does not teach that the speech signals of two or more speakers are within the same frame.
Le Roux teaches that multiple speakers are speaking simultaneously (para [0061], [0082], where the input mixture includes at least two speakers speaking simultaneously).


Regarding claim 4, Fan in view of Le Roux teaches:
The system of claim 1, wherein the extracted frame of speech of the target speaker is determined based on the weighted vector, the second weighted vector, the multi- dimensional vector representing a frame of a speech signal, and the frame of the speech signal (Fan col. 2 line 53 - col. 3 line 6, where the weighted output is used to determine output data including speech from the desired speaker without other speech/noise).  

Regarding claim 5, Fan in view of Le Roux teaches:
The system of claim 4, the program code when executed by the processing unit enables the system to: 
determine a second multi-dimensional vector representing a second frame of the speech signal of at least the target speaker and the competing speaker (Fan col. 13 line 63 - col. 14 line 16, where the second portion contains speech from a first and second speaker, col. 2 line 53 - col. 3 line 6, where multiple frames are in each portion, and Le Roux para [0061], [0082], where the input mixture includes at least two speakers speaking simultaneously); 
determine a similarity between the second multi-dimensional vector and each of the first plurality of multi-dimensional vectors (Fan col. 2 line 53 - col. 3 line 6, where similarity is determined between the first and second portions of audio using the feature vectors); 

determine a similarity between the second multi-dimensional vector and each of the second plurality of multi-dimensional vectors (Fan col. 2 line 53 - col. 3 line 6, where similarity is determined between the first and second portions of audio using the feature vectors); 
determine a fourth weighted vector representing speech of the target speaker based on the determined similarities between the second multi-dimensional vector and each of the second plurality of multi-dimensional vectors, and on the second plurality of multi- dimensional vectors (Fan col. 2 line 53 - col. 3 line 6, col. 3 line 66 - col. 4 line 31, and col. 17 lines 1-18, where an attention mechanism applies weights based on similarity to an encoded feature vector based on the first and second portions of speech); and 
determine a second extracted frame of speech of the target speaker based on the third weighted vector, the fourth weighted vector, and the frame of the speech signal of two or more speakers (Fan col. 2 line 53 - col. 3 line 6, where the weighted output is used to determine output data including speech from the desired speaker without other speech/noise), 
wherein the third weighted vector is different from the weighted vector and the fourth weighted vector is different from the second weighted vector (Fan col. 2 line 53 - col. 3 line 6,  where multiple frames are in each portion, and calculations are performed by the frames).  

Regarding claim 6, Fan in view of Le Roux teaches:


Regarding claim 8, Fan teaches:
A computer-implemented method comprising: 
determining a first plurality of multi-dimensional vectors, each of the first plurality of multi-dimensional vectors representing speech of a target speaker (col. 22 lines 17-39, where audio feature vectors of the beginning of an utterance are included, and col. 2 line 53 - col. 3 line 6, where the first portion corresponds to the target speaker); 
determining a second plurality of multi-dimensional vectors, each of the second plurality of multi-dimensional vectors representing speech of a competing speaker (col. 22 lines 17-39, where audio feature vectors of an utterance are included, and col. 2 line 53 - col. 3 line 6, where the other portions correspond to other speakers); and 
determining a multi-dimensional vector representing a speech signal of at least the target speaker and the competing speaker (col. 13 line 63 - col. 14 line 16, where the second portion contains speech from a first and second speaker); 
determining a weighted vector representing speech of the target speaker based on the first plurality of multi-dimensional vectors and on similarities between the multi-dimensional vector and each of the first plurality of multi-dimensional vectors (col. 2 line 53 - col. 3 line 6, col. 3 line 66 - col. 4 line 31, and col. 17 lines 1-18, where an attention mechanism applies weights based on similarity to an 
determining a second weighted vector representing speech of the competing speaker based on the second plurality of multi-dimensional vectors and on similarities between the multi-dimensional vector and each of the second plurality of multi-dimensional vectors (Fan col. 2 line 53 - col. 3 line 6, col. 3 line 66 - col. 4 line 31, and col. 17 lines 1-18, where an attention mechanism applies weights based on similarity to an encoded feature vector based on the first and second portions of speech, where similarity is determined between the first and second portions of audio using the feature vectors), 
extracting speech of the target speaker from the speech signal based on the weighted vector, the second weighted vector and the speech signal (col. 2 line 53 - col. 3 line 6, where the weighted output is used to determine output data including speech from the desired speaker without other speech/noise).
Fan does not teach that the speech signals of two or more speakers are within the same frame.
Le Roux teaches that multiple speakers are speaking simultaneously (para [0061], [0082], where the input mixture includes at least two speakers speaking simultaneously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fan by using the input mixture of Le Roux (Le Roux para [0061]) as the second portion of the input of Fan (Fan col. 13 line 63 - col. 14 line 16) by having the speakers speaking simultaneously, in order to dramatically better technology for real-world human machine interaction (Le Roux para [0045]).

Regarding claim 11, Fan in view of Le Roux teaches:
The method of claim 8, wherein the speech of the target speaker is extracted based on the weighted vector, the second weighted vector, the multi-dimensional vector representing a frame of a 

Regarding claim 12, Fan in view of Le Roux teaches:
The method of claim 11, further comprising: 
determining a second multi-dimensional vector representing the speech signal (Fan col. 13 line 63 - col. 14 line 16, where the second portion contains speech from a first and second speaker, col. 2 line 53 - col. 3 line 6, where multiple frames are in each portion, and Le Roux para [0061], [0082], where the input mixture includes at least two speakers speaking simultaneously); 
determining a third weighted vector representing speech of the target speaker based on the first plurality of multi-dimensional vectors and on similarities between the second multi-dimensional vector and each of the first plurality of multi-dimensional vectors (Fan col. 2 line 53 - col. 3 line 6, col. 3 line 66 - col. 4 line 31, and col. 17 lines 1-18, where an attention mechanism applies weights based on similarity to an encoded feature vector based on the first and second portions of speech, where similarity is determined between the first and second portions of audio using the feature vectors); 
determining a fourth weighted vector representing speech of the target speaker based on the second plurality of multi-dimensional vectors and on similarities between the second multi-dimensional vector and each of the second plurality of multi-dimensional vectors (Fan col. 2 line 53 - col. 3 line 6, col. 3 line 66 - col. 4 line 31, and col. 17 lines 1-18, where an attention mechanism applies weights based on similarity to an encoded feature vector based on the first and second portions of speech, where similarity is determined between the first and second portions of audio using the feature vectors); and 
extracting a second speech of the target speaker based on the third weighted vector, the fourth weighted vector, and the speech signal (Fan col. 2 line 53 - col. 3 line 6, where the weighted output is used to determine output data including speech from the desired speaker without other speech/noise), 


Regarding claim 13, Fan in view of Le Roux teaches:
The method of claim 8, wherein a contribution of one of the first plurality of multi-dimensional vectors to the weighted vector is directly proportional to the similarity of the one of the first plurality of multi-dimensional vectors to the multi-dimensional vector representing the speech signal (Fan col. 2 line 53 - col. 3 line 6,  where weights are assigned based on similarity, an col. 20 lines 17-21, where the weights indicating similarity are directly proportional to the encoded features).  

Regarding claim 15, Fan teaches:
A non-transient, computer-readable medium storing program code to be executed by a processing unit to provide: 
an embedder network to determine a first plurality of multi-dimensional vectors based on respective frames of speech of a target speaker, to determine a second plurality of multi-dimensional vectors based on respective frames of speech of a competing speaker of the two or more speakers (col. 22 lines 17-39, where audio feature vectors of an utterance are included, and col. 2 line 53 - col. 3 line 6, where the other portions correspond to other speakers), and to determine a multi-dimensional vector representing a frame of a speech signal of at least the target speaker and the competing speaker (col. 22 lines 17-39, where audio feature vectors of the beginning of an utterance are included, and col. 2 line 53 - col. 3 line 6, where the first portion corresponds to the target speaker, and col. 13 line 63 - col. 14 line 16, where the second portion contains speech from a first and second speaker); 

an extraction network to extract a frame of speech of the target speaker from the speech signal based on the weighted vector, the second weighted vector, and the frame of the speech signal (col. 2 line 53 - col. 3 line 6, where the weighted output is used to determine output data including speech from the desired speaker without other speech/noise).
Fan does not teach that the speech signals of two or more speakers are within the same frame.
Le Roux teaches that multiple speakers are speaking simultaneously (para [0061], [0082], where the input mixture includes at least two speakers speaking simultaneously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fan by using the input mixture of Le Roux (Le Roux para [0061]) as the second portion of the input of Fan (Fan col. 13 line 63 - col. 14 line 16) by having the 

Regarding claim 17, Fan in view of Le Roux teaches:
The medium of claim 16, 
the embedder network to determine a second multi-dimensional vector representing a second frame of the speech signal of at least the target speaker and the competing speaker (Fan col. 13 line 63 - col. 14 line 16, where the second portion contains speech from a first and second speaker, col. 2 line 53 - col. 3 line 6, where multiple frames are in each portion, and Le Roux para [0061], [0082], where the input mixture includes at least two speakers speaking simultaneously), 
the attention network to determine a similarity between the second multi-dimensional vector and each of the first plurality of multi-dimensional vectors, to determine a third weighted vector representing speech of the target speaker based on the determined similarities between the second multi-dimensional vector and each of the first plurality of multi-dimensional vectors, and on the first plurality of multi-dimensional vectors, to determine a similarity between the second multi-dimensional vector and each of the second plurality of multi-dimensional vectors, and to determine a fourth weighted vector representing speech of the competing speaker based on the determined similarities between the second multi-dimensional vector and each of the second plurality of multi-dimensional vectors, and on the second plurality of multi-dimensional vectors (Fan col. 2 line 53 - col. 3 line 6, col. 3 line 66 - col. 4 line 31, and col. 17 lines 1-18, where an attention mechanism applies weights based on similarity to an encoded feature vector based on the first and second portions of speech, where similarity is determined between the first and second portions of audio using the feature vectors, and col. 2 line 53 - col. 3 line 6, col. 3 line 66 - col. 4 line 31, and col. 17 lines 1-18, where an attention mechanism applies weights based on similarity to an encoded feature vector based on the first and 
the extraction network to extract a second frame of speech of the target speaker based on the third weighted vector, the fourth weighted vector, and the frame of the speech signal (Fan col. 2 line 53 - col. 3 line 6, where the weighted output is used to determine output data including speech from the desired speaker without other speech/noise), 
wherein the third weighted vector is different from the weighted vector and the fourth weighted vector is different from the second weighted vector (Fan col. 2 line 53 - col. 3 line 6,  where multiple frames are in each portion, and calculations are performed by the frames).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0135209 A1 para [0037-38] teaches overlapping speech inputs from multiple speakers, as well as extracting target speaker vectors using an attention mechanism.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658